          Case 1:20-cv-07645-PGG Document 31
                                          30 Filed 07/27/21
                                                   07/26/21 Page 1 of 1




                                                                                amcandrew@hnrklaw.com

                                                           July 26, 2021

                                     Memo Endorsed: The conference scheduled for September
Via ECF                              9, 2021 is adjourned sine die.

Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Courtroom 1105               Dated: July 27, 2021
New York, NY 10007

Re:    A.W., individually and on behalf of J.W., a child with a disability, v. New York City
       Department of Education, 20-CV-07645 (PGG)

Dear Judge Gardephe:

This firm represents the Defendant in the above-referenced action. I write to respectfully inform
the Court that the parties have reached a settlement in principle.

Therefore, we respectfully request that the initial conference set for September 9, 2021 at 9:30
AM and all other deadlines and appearances be canceled. The parties will be filing a stipulation
of settlement in short order.

Thank you for your consideration of this request.
                                                           Respectfully submitted,



                                                           Amory W. McAndrew


CC: Kevin Mendillo (via ECF)
